DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a hybrid quantum/classical computer comprising a quantum computer and a classical computer for generating a set of matrix product state (MPS) approximations of a plurality of quantum states, generating data representing a quantum circuit, generating data representing a variational quantum circuit, and performing a quantum circuit training procedure to generate an optimized quantum circuit, classified in at least G06N10/60 - Quantum algorithms.
II. Claims 16-29, drawn to a processor for compressing of a plurality of tensor networks including identifying a first subset of tensors, recasting the first subset of tensors as a matrix, and performing QR decomposition on the matrix to obtain a unitary matrix and an upper triangular matrix, classified in at least G06F17/16 - Matrix or vector computation.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different function. Invention I has a function of generating an optimized quantum circuit by generating a set of matrix product state (MPS) approximations of a plurality of quantum states, generating data representing a quantum circuit, generating data representing a variational quantum circuit, and performing a quantum circuit training procedure to generate the optimized quantum circuit while Invention II has a function of compressing a plurality of tensor networks by identifying a first subset of tensors, recasting the first subset of tensors as a matrix, performing QR decomposition on the matrix to obtain a unitary matrix and an upper triangular matrix, and replacing the first subset with the upper triangular matrix. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for Invention I would require a different field of search than Invention II. Invention I would require a search in at least CPC G06N10/60. Further, the search for Invention I would require a search for the concept of quantum training and quantum optimization while the search for Invention II would not.
The search for Invention II would require a different field of search than Invention I. Invention II would require a search in at least CPC G06F17/16. Further, the search for Invention II would require a search for the concept of performing QR decomposition on a matrix to obtain a unitary matrix and an upper triangular matrix while the search for Invention I would not.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182